Citation Nr: 9917690	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  93-13 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a left knee injury.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
rhinitis.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
pharyngitis.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a neck injury.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
ear disorder.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had confirmed active service from September 1970 
to December 1970.  The record also shows that the veteran 
served as a member in the United States Army Reserve.

In April 1976, entitlement to service connection for 
residuals of a back injury, residuals of a left knee injury, 
rhinitis, pharyngitis, and residuals of a neck injury with an 
ear disorder was denied.  The veteran did not appeal.  Thus, 
the claim became final.  38 U.S.C. § 4005(c) (1976); 
38 C.F.R. § 19.153(1976), now codified as 38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1998).

By a November 1991 letter, the veteran indicated that he 
wanted to reopen his claims for service connection.  In a 
February 1992 rating decision, the Department of Veterans 
Affairs (VA), Regional Office (RO) at Roanoke, Virginia 
determined that new and material evidence had not been 
submitted to reopen the back, left knee, rhinitis, 
pharyngitis, neck, and ear claims.  The veteran appealed to 
the Board of Veterans' Appeals (Board).

On appellate review in June 1995, the case was remanded for 
additional development.  After completing the Board's 
requested development and readjudicating the claim, the RO, 
in March 1996 and October 1996, confirmed and continued the 
denials.

On appellate review in May 1997, the Board determined that 
new and material evidence had not been submitted to reopen 
the claims of service connection for residuals of a back 
injury, residuals of a left knee injury, rhinitis, 
pharyngitis, residuals of a neck injury, and an ear disorder.  
As an aside, it is noted in the 1997 decision, the Board 
pointed out that at the hearing in March 1997, the veteran 
indicated that he had sustained brain damage due to exposure 
to heat during summer camp and because that issue had not 
been developed for appellate consideration, the matter was 
referred to the RO for appropriate action.  Nevertheless, 
disagreeing with the decision, the veteran appealed to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter referred to as the Court).

In October 1998, the Court noted that in May 1997, the Board 
declined to reopen the appellant's claims for service 
connection for residuals of a back injury, residuals of a 
left knee injury, rhinitis, pharyngitis, residuals of a neck 
injury, and an ear disorder.  The Court pointed out that the 
Board concluded that the newly submitted evidence did not 
present a reasonable possibility of changing the outcome, and 
in so concluding, the Board relied upon the Court's 
interpretation of 38 C.F.R. § 3.156(a)(1997) concerning the 
criteria for determining whether a person has submitted new 
and material evidence to reopen a claim.  However, while the 
appellant's appeal was pending before the Court, the United 
States Court of Appeals for the Federal Circuit decided Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In relevant part, 
Hodge overruled the Court's interpretation of Section 
3.156(a), holding that this Court's criteria may be too 
restrictive.  Id.  Since the law concerning new and material 
evidence had changed during the pendency of this appeal, the 
Court remanded the matter for application of Section 3.156(a) 
as set forth in Hodge.  The Court noted on remand, the 
appellant would be free to submit additional evidence and 
argument on the questions at issue.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  Accordingly, the Court vacated 
the Board's May 1997 decision and remanded the matters for 
reconsideration.  The case is before the Board for appellate 
review.

In April 1999, the veteran submitted the names and addresses 
of various physicians who had treated him for unspecified 
disorders at unspecified times, along with a listing of 
various medical facilities where he had received treatment.  
VA regulations provide that any pertinent evidence submitted 
by the appellant or representative which is accepted by the 
Board, under the provisions of this section, as well as any 
such evidence referred to the Board by the originating agency 
under § 19.37(b) of this chapter, must be referred to the 
agency of original jurisdiction for review and preparation of 
a Supplemental Statement of the Case.  38 C.F.R. § 20.1304 
(1998).  However, upon review of that evidence, the Board 
finds that the relevance of the evidence listed has not been 
demonstrated; therefore, the provisions of 
38 C.F.R. § 20.1304 are inapplicable.


FINDINGS OF FACT

1.  The claims for service connection for a back injury, a 
left knee injury, rhinitis, pharyngitis, residuals of a neck 
injury, and an ear disorder were denied in April 1976.  A 
timely appeal was not received.

2.  The evidence received since April 1976 includes post-
service medical evidence, hearing transcripts and statements 
from the veteran.  

3.  The newly submitted evidence for the back disorder is not 
material, in that it does not tend to create a nexus between 
the current disorder and service; therefore, it does not bear 
directly and substantially upon the specific matters under 
consideration and, by itself or in connection with the 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claims.

4.  For the left knee injury, the newly submitted evidence is 
not material in that it does not tend to create a nexus 
between the current disability and service; therefore, it 
fails to bear directly and substantially upon the specific 
matters under consideration and, by itself or in connection 
with the evidence previously assembled, is not so significant 
that it must be considered in order to fairly decide the 
merits of the claims.

5.  With respect to rhinitis, the newly submitted evidence is 
not material, in that it fails to address the presence of a 
nexus between the current disability and service; therefore, 
it fails to bear directly and substantially upon the specific 
matters under consideration and, by itself or in connection 
with the evidence previously assembled, is not so significant 
that it must be considered in order to fairly decide the 
merits of the claims.

6.  Regarding pharyngitis, the newly submitted evidence is 
not material, in that it does not tend to establish the 
presence of a current disability.  As such, the evidence 
fails to bear directly and substantially upon the specific 
matters under consideration and, by itself or in connection 
with the evidence previously assembled, is not so significant 
that it must be considered in order to fairly decide the 
merits of the claims.

7.  For residuals of a neck injury, the newly submitted 
evidence is not material, in that it does not indicate a 
nexus between the current disability and service; therefore, 
it fails to bear directly and substantially upon the specific 
matters under consideration and, by itself or in connection 
with the evidence previously assembled, is not so significant 
that it must be considered in order to fairly decide the 
merits of the claims.

8.  For an ear disorder, the newly submitted evidence is not 
material, in that it does not tend to demonstrate a nexus 
between the current disability and service; therefore, it 
fails to bear directly and substantially upon the specific 
matters under consideration and, by itself or in connection 
with the evidence previously assembled, is not so significant 
that it must be considered in order to fairly decide the 
merits of the claims.


CONCLUSIONS OF LAW

1.  The unappealed April 1976 rating determination that 
denied service connection for a back injury is final, and 
evidence received since this RO decision is not new and 
material; thus, the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.156, 20.1103 
(1998).

2.  The unappealed April 1976 rating determination that 
denied service connection for a left knee injury is final, 
and evidence received since this RO decision is not new and 
material; thus, the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.156, 20.1103 
(1998).

3.  The unappealed April 1976 rating determination that 
denied service connection for rhinitis is final, and evidence 
received since this RO decision is not new and material; 
thus, the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7105(c) (West 1991); 38 C.F.R. §§ 3.156, 20.1103 (1998).

4.  The unappealed April 1976 rating determination that 
denied service connection for pharyngitis is final, and 
evidence received since this RO decision is not new and 
material; thus, the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.156, 20.1103 
(1998).

5.  The unappealed April 1976 rating determination that 
denied service connection for residuals of a neck injury is 
final, and evidence received since this RO decision is not 
new and material; thus, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.156, 
20.1103 (1998).

6.  The unappealed April 1976 rating determination that 
denied service connection for an ear disability is final, and 
evidence received since the denial is not new and material; 
thus, the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7105(c) (West 1991); 38 C.F.R. §§ 3.156, 20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
incurred in or disease contracted in the line of duty or for 
aggravation of a preexisting injury incurred or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
1991).  Service connection for a pre-existing disorder may be 
allowed on an aggravation basis, when the evidence 
demonstrates that there is an increase in the disability 
during service, unless there is a showing that the increase 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153 (West 1991); 38 C.F.R. § 3.306(a) (1998).  It is also 
important to note that the usual effects of medical treatment 
in service, having the effect of ameliorating conditions 
incurred before enlistment will not be considered service-
connected unless that injury is otherwise aggravated by 
service.  38 C.F.R. § 3.306(b)(1) (1998).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  Where a 
veteran served 90 days or more and arthritis or sensorineural 
hearing loss becomes manifest to a degree of ten percent 
within one year of discharge from service, it shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1998).

In April 1976, the RO denied entitlement to service 
connection for residuals of a left knee injury, back injury, 
neck injury with a resulting ear disorder, rhinitis and 
pharyngitis.  In the rating action, the RO reasoned that the 
veteran had not submitted evidence of a current disability 
with respect to the rhinitis, pharyngitis, neck and ear 
claims and that the back and left knee disorders occurred 
prior to active duty, during Reserve Officer Training Corps 
(ROTC) training, and were not aggravated during active duty.  
Notice of that determination was mailed to the veteran within 
the same month.  The veteran did not appeal.

VA law provides that if no timely notice of disagreement is 
filed within the prescribed time period, the action or 
determination shall become final and the claim will not 
thereafter be reopened unless new and material evidence is 
presented with respect to the denied claim.  38 U.S.C. 
§ 4005(c); 38 C.F.R. § 19.153, now codified as 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.156, 20.302(a), 20.1103 (1998).  
Because the 1976 determination is final, the claim may not be 
reopened unless new and material evidence is presented.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Under Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the 
determinations of whether evidence is new and whether it is 
material are governed by the tests set forth in 38 C.F.R. 
§ 3.156(a), "new" evidence "means evidence not previously 
submitted to agency decision makers . . . which is neither 
cumulative nor redundant"; "material" evidence is new 
evidence "which bears directly and substantially upon the 
specific matter under consideration" and "which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim").  38 U.S.C.A. § 5108; Fossie 
v. West 12 Vet. App. 1 (1998); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); 38 C.F.R. § 3.156(a).

A two-step analysis is conducted under 38 U.S.C.A. § 5108.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In Elkins 
v. West, 12 Vet. App. 422 (1999) (en banc), Court held that 
the two-step process set out in Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991), for reopening claims became a 
three-step process under the Federal Circuit's holding in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), i.e., the new 
evidence bears directly and substantially on the specific 
matter, and is so significant that it must be considered to 
fairly decide the merits of the claim; second, if new and 
material evidence has been presented, immediately upon 
reopening the Board must determine whether, based upon all 
the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well grounded, the Board may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled.  See Elkins v. West, 
12 Vet. App. 422 (1999) (en banc); Winters v. West, 12 Vet. 
App. 203 (1999) (en banc); Justus v. Principi, 3 Vet. App. 
510 (1992).

In April 1976, the RO considered the veteran's service 
medical records, showing in July 1969, on physical 
examination for training camp, United States Army Reserve 
Appointment, a painful knee and lower back pain were noted.  
The left knee felt weak without a history of injury and 
prolonged standing caused mild pain of the back.  Examination 
showed a normal left knee and increased lumbar lordosis and 
tenderness of L5-S1 with full range of motion and within 
normal limits normal neurological examination.  The 
impressions were moderate lumbosacral strain and increased 
lumbar lordosis.  The Report of Medical History also notes 
painful knee and lower back pain- -no injury or serious 
disability.  Department of Army medical reports dated from 
July 1969 to August 1969 show treatment for bilateral knee 
disorders and a July 1969 entry shows examination of the left 
knee was nonsymptomatic, but a small "loose body" of the 
intercondylar was detected, and an August 1969 radiographic 
report shows osteochondroma of the medial aspect of the 
tibia; otherwise, findings were negative.  In September 1969, 
the examiners indicated that since summer camp, the veteran 
had undergone repeated examinations and examinations and X-
ray studies revealed normal findings.  In addition, on 
examination, at that time, findings were normal.  The 
impression was no disorder.  A November 1969 Statement of 
Health and Medical Examination reflects that the veteran's 
left knee was swollen and treated in July 1969; that x-rays 
in August 1968 of the knees were normal; and that the veteran 
was reexamined in September 1969 and examination showed no 
effect or tenderness and intact ligaments.  

A March 1970 examination report for advanced ROTC shows that 
clinical evaluation was negative.  On orthopedic consultation 
in July 1970, however, pain of the knees, which required 
using a brace of the left knee when exercising, was noted.  
Objective examination found no crepitus or laxity of the 
ligaments.  The relevant impression was bilateral knee pain 
of unknown etiology.  Thereafter, on orthopedic examination 
for active duty in September 1970, clinical evaluation was 
normal and the impression was fit for duty.  Entrance 
examination in October 1970 and release from active duty 
examination in December 1970 also show normal clinical 
findings.  The examination reports do not contain complaints 
of or symptoms associated with any adverse back, left knee, 
nose, neck, or ear pathology.  The December 1970 Report of 
Medical History, however, notes "swelling in both knees one 
month ago - no sequelae."

In a February 1973 medical statement for the veteran's 
retention in the United States Army Reserves, it was noted 
that the veteran had served as an officer in the reserves 
since April 1971 but because of an April 1971 vehicle 
accident, he was no longer fit for duty.  The medical 
statement also shows on examination, x-ray findings were 
essentially the same with structural changes of the 
lumbosacral spine aggravated by trauma.  The diagnosis was 
whiplash, concussion -moderate to severe, traumatic 
torticollis bilateral, contusion of chest, traumatic 
lumbosacral myositis, traumatic coccydynia and coccyalgia, 
post-traumatic headaches, and nervousness.  It was then 
proposed that the veteran was medically unfit for retention 
in the reserves.  

Service medical records also show that on orthopedic 
evaluation in June 1973, the veteran complained of recurrent 
low back pain after sustaining a whiplash injury in April 
1971 and on orthopedic examination in July 1973, examination 
showed essentially normal findings with slight limitation of 
motion.  At that time, the impression was chronic low back 
pain, fit for retention.  A July 1973 Report of Medical 
History, however, notes swollen knees-after playing ball; 
chronic recurrent back pain; hay fever-sinusitis, in past 
without problems-asthma; and head injury, age 13, with 
residual headaches.

The RO also considered a September 1975 report of 
consultation from Morristown Memorial Hospital, showing the 
veteran complained of a history of pain of the neck, back, 
and left knee and attributed the disorders to service, and 
medical statements dated from April 1975 to June 1975 from 
W.P.C., M.D., reflecting that the veteran sustained a back 
injury while in service; that the veteran was involved in a 
motor vehicle accident in April 1971, where he reported 
injuries of the head, knees, ankles, and back; and that the 
veteran incurred a third back injury in 1973, subsequent to a 
second automobile accident.  After examination, the 
impression was chronic cervical sprain, chronic lumbosacral 
sprain, osteochondroma of the right proximal tibia, and 
internal derangement of the left knee.  The examiner also 
noted that the veteran later complained of ear pain; however, 
on ear, nose and throat consultation, he failed to 
demonstrate a cause for ear pain.

In a March 1976 statement, K.S.G., M.D., reported that he 
treated the veteran for pharyngitis, rhinitis on several 
occasions between May 1975 and June 1975.  

Also of record were medical statements dated from April 1975 
to January 1976 from E.C.F., M.D., showing that radiographic 
studies of the cervical spine and left knee disclosed no 
demonstrable abnormalities and a March 1976 report of an x-
ray study from Morristown Memorial Hospital, showing a normal 
left knee arthrogram.

Subsequent to April 1976, the veteran indicated that he 
wanted to reopen his claims for service connection.  The 
evidence of record received subsequent to the 1976 
determination consists of additional service administrative 
records, medical evidence, hearing transcripts, and 
statements from the veteran.  

In an attempt to reopen his claim, the veteran submitted a 
letter dated in February 1974 from H.H.W., Jr., M.D., showing 
that he had received treatment since April 1971 for diagnoses 
of whiplash, traumatic lumbosacral myositis, traumatic 
torticollis bilaterally, contusion of chest, cervical 
radiculitis and severe post concussion syndrome consisting of 
headaches and extreme nervousness.  The report also shows 
that the veteran was involved in a second car accident in May 
1973 and that the incident aggravated his prior injuries.  
The veteran also submitted a copy of his certificate of 
honorable discharge from the United States Reserves dated in 
April 1974; copies of letters from the Department of Army, 
OAG, Reserve Components Personnel and Administrative Center, 
showing that the reason for discharge was physical 
disqualification; and a copy of a DD-Form 149 application, 
along with personal statements in which he maintained that 
his disorders were incurred during service. 

Regarding the foregoing service records, it is acknowledged 
that VA regulation provides where the new and material 
evidence consists of a supplemental report from the service 
department, received before or after a decision has become 
final, the former decision will be reconsidered by the RO.  
See 38 C.F.R. § 3.156(b).  However, although new, the 
additional service records are not material as they do not 
show that the veteran incurred any chronic low back, left 
knee, rhinitis, pharyngitis, neck, or ear disabilities while 
on active duty.  The service records do not bear directly and 
substantially upon the specific matter under consideration 
and, alone or in conjunction with evidence previously 
assembled, are not so significant that they must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  Accordingly, the additional service 
medical records are not new and material evidence.

The evidence also consists of a June 1975 Medical Report from 
the City of Morristown, New Jersey, showing that in April 
1975, the veteran was involved in an automobile accident and 
sustained a chronic cervical strain, chronic lumbosacral 
sprain, osteochondroma of the right proximal tibia, and 
internal derangement of the left knee.  

Also of record is a May 1986 statement from the Employment 
Standards Administration, Office of Workers' Compensation 
Programs, showing the veteran submitted a claim for "acute 
low back strain" and other unrelated disorders; medical 
statements from L.M.F., M.D., and A.M.A., M.D., dated from 
September 1987 to October 1988, demonstrating that the 
veteran experienced headaches and cervical and lower back 
pain when flying and that preventive measures should be 
taken; reports from the Medical College of Virginia Clinical 
Neurophysiology Laboratories dated in October 1991; and 
reports from Virginia Commonwealth University, Medical 
College of Virginia Hospitals dated from February 1988 to 
July 1992, showing that the veteran participated in physical 
therapy and received counseling for pain of the head, back, 
and neck resulting from several motor vehicle accidents.  In 
addition, included within the reports is a January 1992 
Magnetic Resonance Imaging report, showing an impression of 
no evidence of internal auditory canal abnormality with sinus 
disease.

Also of record are medical documents from A.S., M.D., 
F.A.C.S., dated from April 1989 to September 1992, which show 
that the veteran received treatment for complaints of ringing 
of the ears, but otoscopic head and neck examination was 
essentially normal; medical statements from S.H.S., M.D., 
Ph.D., showing that the veteran received treatment for 
depression; and medical reports and statements from H.F.Y., 
M.D., of Virginia Commonwealth University/Medical College of 
Virginia, extending from December 1989 to September 1992, 
which show that in February 1990, the veteran underwent an 
anterior cervical fusion of C4-5 and C5-6, continued to 
receive follow-up treatment thereafter, and that the 
diagnosis was post-traumatic cervical herniated nucleus 
pulposus at C5-6 and C4-5.

Clinical summaries from N.D.Z., M.D., dated from August 1992 
to February 1995 document a history of several neck and upper 
back injuries as well as radiation to the left foot since 
1968 and show that the veteran received continued treatment 
for complaints of pain associated with the disorders.  The 
reports also reiterate the veteran's prior history of being 
involved in three motor vehicle accidents and record 
pertinent diagnoses of chronic myofascial pain syndrome of 
the cervical, thoracic, and lumbar spines with decreased pain 
tolerance and "pain amplification syndrome"; 4/5 positive 
Waddell (negative prognosticator for surgical solution); 
headaches-probably muscle tension; multiple joint pains 
including hands, wrist, knees, feet, and ankles; rule out 
rheumatic process; and bilateral apparent chondromalacia 
patella versus patellofemoral dysfunction - probably 
secondary to deconditioning of the quadriceps.    

The record also contains the following: statements and 
reports from D.F.K., M.D., dated from August 1994 to August 
1995, which document, in part, a history of chronic pain 
syndrome, status post cervical laminectomy in 1990, and 
tinnitus and record an impression of chronic pain syndrome; 
medical reports from Virginia Commonwealth University/Medical 
College of Virginia Hospitals dated from May 1994 to August 
1995, showing treatment for complaints of pain such as chest 
pain and headaches, and an assessment of chronic pain 
syndrome; and a December 1995 medical statement from M.K., a 
Licensed Certified Social Worker of the Academy of Certified 
Social Workers, noting that the veteran received treatment 
for an unrelated disorder.  

The veteran's May 1995 and March 1997 hearing transcripts are 
also of record.  At the May 1995 hearing before a member of 
the Board, the veteran indicated that he began ROTC training 
program at Virginia State College in 1966, and that he was 
physically fit prior to this time.  The veteran also named 
several physicians who rendered treatment for his claimed 
disorders and argued that the reports were not in the claims 
folder and should be obtained prior to further appellate 
review.  

At his personal hearing before a member of the Board in March 
1997, the veteran testified that he received treatment for 
pain from several doctors and testified that his injuries 
were incurred during service.  The veteran explained during 
training, he had to crawl and run while wearing boots.  He 
also ran while carrying a backpack, weapons, and full gear.  
The injuries were incurred while stumbling over trees during 
the night and falling in holes.  The veteran then recalled 
seeking treatment for the disorders while in service, 
including ace bandages and braces, and the increase in 
severity of the disorders subsequent to service.  During the 
hearing, the veteran also acknowledged being involved in 
several accidents subsequent to service, but still maintained 
that his disorders were incurred during active duty and 
aggravated by the vehicle accidents after service.  The 
veteran then described the accident he was involved in 1992 
and testified that x-ray reports from Dr. R. and additional 
medical reports from Southside Regional Hospital were not of 
record.  

Analysis and Discussion

Back Injury

The evidence submitted since April 1976 is new in that it was 
not of record when the RO initially adjudicated the veteran's 
claim.  The newly submitted evidence, however, is not 
material because it does not bear directly or substantially 
on the matter at issue.  The newly submitted evidence merely 
shows that the veteran receives treatment for back pain.  
With the exception of medical records from N.D.Z. dated in 
December 1993, the newly submitted evidence does not tend to 
establish an in-service etiology for the veteran's back 
disorder or tend to show that it was aggravated by service.  
In addition, even though on the December 1993 medical record, 
the treating physician included a history of upper neck and 
back injuries since 1968, the physician also noted other 
injuries such as a 1977 job-related whiplash injury, 1985 
frequent traveling and luggage carrying injuries, and 1988 
motor vehicle injury.  Injuries sustained in car incidents 
that occurred in November 1991, December 1991, and July 1992 
were also noted.  While the physician reported the history of 
these injuries, he did not associate the veteran's current 
back disability with any specific injury or indicate that the 
disability was aggravated by service.

The issue at hand pertaining to the petition to reopen the 
finally denied claim for service connection for residuals of 
a back injury is whether the veteran has presented evidence 
demonstrating that he incurred a back disability which is the 
result of service or a preexisting back disorder which was 
aggravated in service.  Upon review of the record in the 
instant case, the Board finds that the evidence received 
since the April 1976 RO decision is not new and material as 
it does not bear directly and substantially upon the specific 
matter under consideration and which by itself or in 
connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The evidence fails to show 
that the veteran has any current back disability which is the 
result of active service or which was aggravated by active 
service.  As such, new and material evidence has not been 
submitted and the claim is not reopened.  The appeal is 
denied.

Left Knee Injury

Although service medical records show that the veteran 
reported left knee pain, prior to active duty, on ROTC 
medical examination in July 1969, at that time, no history of 
an injury was noted and examination revealed normal findings.  
Moreover, active duty entrance and discharge examinations 
dated in October and December 1970 show that findings were 
normal.  Subsequent to service, the record shows that the 
veteran received treatment for a left knee injury incurred in 
an April 1971 car accident and continues to receive 
treatment.  Inasmuch as the new evidence submitted since the 
RO's April 1976 denial does not suggest that the veteran 
incurred a left knee disability in service or that any left 
knee pain reported prior to service was aggravated therein, 
the basis on which the prior denial was based has not been 
changed.  That is, although new, the evidence is not material 
because it does not bear directly and substantially upon the 
specific matter under consideration and which, by itself or 
in connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the new 
evidence is not material and the claim cannot be reopened.  
The appeal is denied.  

Rhinitis

In this regard, even though the evidence submitted since 1976 
reflects that the veteran has been treated for rhinitis on 
one or two occasions, not one of the clinical evidence 
attributes the veteran's nasal disorder to active duty.  The 
veteran therefore has not submitted evidence sufficient to 
reopen his claim.  The newly submitted evidence does not bear 
directly and substantially upon the specific matter under 
consideration and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The claim remains final and, as such, is denied.  

Pharyngitis

In this matter, although the evidence is new, it fails to 
show that the veteran has pharyngitis.  No one of the newly 
submitted reports shows a current diagnosis of pharyngitis.  
Thus, the evidence is not sufficient to reopen this claim.  
The recently submitted evidence does not bear directly and 
substantially upon the specific matter under consideration 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.  As such, the claim 
remains denied.


Neck Injury

While the evidence submitted since April 1976 is considered 
new, it is not probative of the issue at hand.  Specifically, 
not one of the reports addresses the underlying question as 
to whether the appellant's neck disorder is attributable to 
service.  38 C.F.R. § 3.156.  As noted above, in relation to 
the appellant's back injury, a private physician specified 
that the appellant sustained injuries of the neck in 1968.  
However, numerous post-service motor vehicle accidents are 
also indicated as the intercurrent cause of the veteran's 
chronic neck pain, and the record is devoid of clinical 
evidence pertaining to complaints of neck pain during the 
veteran's separation from service and his first documented 
motor vehicle accident in 1971.  Because the newly submitted 
evidence does not directly attribute the veteran's neck pain 
to service, it does not bear directly and substantially upon 
the specific matter under consideration and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Therefore, the veteran has 
not submitted new and material evidence to reopen his claim 
for neck pain.  

Ear Disorder

Although the newly submitted evidence shows that the veteran 
complains of ear pain and tinnitus and receives treatment, 
the medical histories provided do not attribute ear pain to 
service or any events from service.  It is also noted that, 
in September 1975, after extensive diagnostic study, the 
examiner found no pathology of the auditory canal that could 
be attributed to service.  Accordingly, the newly submitted 
evidence does not bear directly and substantially upon the 
specific matter under consideration and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  

Statements and hearing testimony

Regarding the veteran's statements submitted on appeal, 
particularly statements presented at the May 1995 and March 
1997 personal hearings, the Board finds that, to the extent 
that the statements are not cumulative of prior assertions 
presented on appeal when the claim was denied in 1976, the 
veteran, as a layperson, is not competent to render a medical 
opinion as to the medical cause of his disorders, or relate 
any of his current disabilities to any injuries, incident, or 
pain that purportedly is of service origin.  Evidence that 
requires medical knowledge must be provided by someone 
qualified by knowledge, skill, experience, training, or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Lay assertions of medical causation therefore are not 
probative and cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 211, 
214 (1993).  Nor is a layperson's account of what a physician 
is claimed to have said the equivalent of medical evidence.  
Robinette v. Brown, 8 Vet. App. 77 (1995).  Thus, the 
veteran's statements and the testimony contained with his 
hearing transcripts are not new and material.  See 
38 C.F.R. § 3.156(a).

Additional Considerations

In April 1999, the veteran submitted additional listings 
detailing numerous health care providers.  Some of those 
medical reports are not of record.  In addition, at his 
personal hearing in May 1997, the veteran alleged that x-ray 
reports from Dr. R and medical reports from Southside 
Regional Hospital were not of record.  Nevertheless, in this 
regard, the Board finds that additional development is not 
warranted.  There has been no failure in VA's statutory duty 
to inform the veteran of information or evidence necessary to 
complete his application for VA benefits.  38 U.S.C. § 
5103(a) (West 1991) ("If a claimant's application for 
benefits under the laws administered by the Secretary is 
incomplete, the Secretary shall notify the claimant of the 
evidence necessary to complete the application"); see Graves 
v. Brown, 8 Vet. App. 522, 525 (1996) (holding the duty to 
notify applicable under certain circumstances to proceedings 
to reopen previously disallowed claims).  It is noted, in 
Graves, a remand was necessary because VA was on notice of 
evidence which might have proven to be new and material.  
Here, even though the veteran provides the names and 
addresses of various facilities, including the name and 
address for collections departments and accounting 
departments, the veteran makes no suggestion that the reports 
would be productive of competent evidence to reopen any of 
his claims.  Therefore, VA does not have a duty to inform him 
that those treatment records are necessary to complete his 
application, and remand is not required.  Id.; Butler v. 
Brown, 9 Vet. App. 167 (1996); Epps v. Gober, 126 F.3d. 1464 
(Fed. Cir. 1997).  It is also noted that if a claimant wants 
VA to consider documents not in the possession of the Federal 
Government, the claimant must (1) furnish them to the VA, or 
(2) request the VA to obtain them, provide an appropriate 
release for such purpose, and (3) demonstrate how the 
documents are relevant to the claim.  Counts v. Brown, 6 Vet. 
App. 473 (1994).  Again, the veteran has merely provided a 
listing of the names and addresses of several medical 
facilities, doctors, and collection departments within those 
facilities.  He has not demonstrated how any of the 
documents, if obtained, would result in any competent 
evidence to reopen any of his claims.  There is no indication 
of record which shows that the medical reports referred to by 
the veteran would causally link any of his claimed 
disabilities to service or provide evidence of chronicity or 
continuity of symptomatology since service.  As such, 
additional development in this regard is not warranted.  
"The VA's . . . 'duty to assist' is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a 
claim."  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  
The veteran's appeal is denied.


ORDER

Not having submitted new and material evidence to reopen the 
claim of entitlement to service connection for residuals of a 
back injury, the appeal is denied.

Not having submitted new and material evidence to reopen the 
claim of entitlement to service connection for residuals of a 
left knee injury, the appeal is denied.

Not having submitted new and material evidence to reopen the 
claim of entitlement to service connection for rhinitis, the 
appeal is denied.

Not having submitted new and material evidence to reopen the 
claim of entitlement to service connection for pharyngitis, 
the appeal is denied.

Not having submitted new and material evidence to reopen the 
claim of entitlement to service connection for residuals of a 
neck injury, the appeal is denied.

Not having submitted new and material evidence to reopen the 
claim of entitlement to service connection for an ear 
disorder, the appeal is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

